ALD-287                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-2053
                                       ___________

                             IN RE: DAVID ROBINSON,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-04-cr-00655-001)
                                      ___________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 20, 2020
                Before: McKEE, SHWARTZ and PHIPPS, Circuit Judges

                             (Opinion filed: September 17, 2020)
                                          _________

                                         OPINION *
                                         _________

PER CURIAM

       David Robinson, a federal prisoner proceeding in forma pauperis, filed this pro se

petition for a writ of mandamus, asking us to direct the District Court to rule on his

pending motion to vacate sentence under 28 U.S.C. § 2255. For the reasons that follow,

we will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2004, Robinson pleaded guilty to three counts of bank robbery and one count of

possession of heroin by a federal prisoner. The District Court ultimately sentenced him

to a term of imprisonment of 151 months, followed by five years of supervised release.

See United States v. Robinson, 293 F. App’x 958 (3d Cir. 2008). While Robinson was

on supervised release, he was arrested for committing another bank robbery, pleaded

guilty, and was sentenced to another term of imprisonment of 151 months. See United

States v. Robinson, No. 19-3042, slip op. at 4 (3d Cir. Aug. 12, 2020).

       Based on the second bank robbery, the District Court determined that Robinson

had violated the terms of his supervised release for the first bank robbery conviction. For

that violation, the District Court imposed a sentence of 24 months’ imprisonment. That

sentence was imposed in September 2019.

       In January 2020, Robinson filed a motion challenging his sentence for the

supervised release violation. The District Court initially interpreted the motion as a

challenge, under 28 U.S.C. § 2241, to the calculation of Robinson’s time served while

awaiting trial for the second bank robbery. Robinson then filed a motion for

reconsideration, explaining that he wished to file a 28 U.S.C. § 2255 motion to vacate his

sentence for the supervised release violation. The District Court granted the motion for

reconsideration and ordered Robinson to file his § 2255 motion on the proper forms.

Robinson filed that motion on August 4, 2020. On August 7, 2020, the District Court

ordered the Government to file a response to the motion.




                                             2
       In May 2020, Robinson filed the mandamus petition here. He seeks an order

directing the District Court to rule on his pending § 2255 motion. He is not entitled to

such relief at this time.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) no other adequate means exist to attain

the relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable,

and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (per curiam) (internal quotation marks and citation omitted).

Generally, a court’s management of its docket is discretionary, In re Fine Paper Antitrust

Litig., 685 F.2d 810, 817 (3d Cir. 1982), and there is no “clear and indisputable” right to

have a district court handle a case in a certain manner, see Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 36 (1980). Although we may issue a writ of mandamus when a district

court’s “undue delay is tantamount to a failure to exercise jurisdiction,” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), that situation is not present here.

       The District Court has acted well within its discretion to manage its docket. The

District Court has promptly responded to Robinson’s filings, granted his motion for

reconsideration, and ordered the Government to respond to the § 2255 motion. Thus, we

cannot say that there has been any undue delay by the District Court, let alone a delay

that is tantamount to a failure to exercise jurisdiction or that “rise[s] to the level of a

denial of due process.” Id. Accordingly, at this time, the extraordinary remedy of

mandamus is not warranted, and we will deny Robinson’s mandamus petition.

                                                3